DETAILED ACTION
Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 2-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly presented claims are drawn to a  polymer composition comprising: a thermoplastic polymer comprising crosslinkable alkene groups spaced along a polymer chain; and a thiol crosslinker; wherein the thermoplastic polymer is configured so crosslinking the alkene groups with the thiol crosslinker via a thiol-ene reaction forms a thermoset polymer having shape memory properties, (invention Group II) and a method of manufacturing a polyurethane shape memory compositions  (invention Group II), while the originally presented claim 1, which claim received full examination on the merits was drawn to a different  polymer composition comprising a polymer having shape memory properties and having crosslinkable sites substantially regularly spaced along the polymer 
Inventions Groups I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  Specifically it is noted that the compositions of invention Group I comprise polymers having shape memory properties not required by invention Group II, while compositions of  invention Group II comprise a thermoplastic polymers having specific functional groups and a crosslinker, none of which is required by the previously presented Claim 1.

Inventions Groups I and II  and Group III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be used in, or made by, the process since the process does not require use .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-21 are  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The reply filed on 10-6-202` is not fully responsive to the prior Office action as per reasons set forth above See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765


ISZ